PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





	
In re Patent No. 10,937,330
Issue Date:  March 2, 2021
Application No. 14/588,067
Filed: December 31, 2014
Attorney Docket No. 113930-2 (FE13002/PCT/US)    
:
:
:          DECISION      
:
:



This is a decision on the request for refund filed December 2, 2020.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $110, for fees erroneously paid at a large entity rate.  On December 14, 2014, upon filing of the application, there was an assertion of small entity status under 37 CFR 1.27(c).

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $110 was refunded to applicant’s deposit account on March 24, 2021.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions